Case 3:17-cv-05659-WHA Document 500-6 Filed 05/30/19 Page 1 of 2




                   EXHIBIT 16


UNREDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
               Case 3:17-cv-05659-WHA Document 500-6 Filed 05/30/19 Page 2 of 2



Ship To P~rty· Country (Text)   (Multiple Items)
Achievement Qu~tter             (MUltiple Items)

Row Labtls                      Sum of Achieve ment Net Sum of Achievement Cost Sum of Achil!vl!m l!nt Quantity
  Brandl SRX                                  4,866,086               2,42] ,095                         5,S46
    SRX300                                      356,015                 636,865                          3,054
    5RX340                                      483,133                 322,552                            788
    SRX34S
    SRXSSC).64SAP
                                                267,810
                                                367,438
                                                                        144,260
                                                                         90,229                            '"
                                                                                                           119
    SRXSS064SAp·J                                 19,326                        0                           13
    SRX5S0-645AP·M                               902,102                 190,143                           "6
    SRXSSO·64SAP,M,TM
    SRX5S0,64SAP·TM
                                                 183,286
                                               2,099,001
                                                                          47,969
                                                                          950,812                           "
                                                                                                           916
    5RX5S0,6450P                                  29,391                    6,177                            8
    SRXSSO'6 4S0P,M
  Hlgh·End SRX Se ri es
                                                 158,584
                                               7,913,610
                                                                           34, 088
                                                                        1,468,930
                                                                          707,476
                                                                                                            "
                                                                                                           23S
    5RX5400f·B2,AC
    SRx5400E · BS ,AC· BB
                                               2,116,324
                                               3,955,392                 739,529
                                                                                                            "56
    SRXS600X·BASE
    SRlt5800BASE,HC,OC
                                               1,242,926
                                                        0
                                                                          15,423
                                                                                0                           " 0
    SRX5SOOlt,BASE
  Mid' End SRX Series
                                                 598,968
                                               2,511,104
                                                                            6,502
                                                                        1,274,531                           "
                                                                                                           713
   SRX15QO-AC
   SRX1SOO,(HAS
                                               2,320,504
                                                   9,272
                                                                        1,112,711
                                                                            6,013                            ,
                                                                                                           677

   SRX41OQ,A(                                    172,188                  126,585                            26
   SRX4200,A(                                     69,140                   29,222                             6
  SkyATP                                         614,840                        0                          219
    SRXlSOO,ATp· l                               110,833                        0                           86
    5RXlSQO-ATP·]                                173,523                        0                           30
                                                                                0
     5RX3CJO-ATP' 1
     SRX340,ATp· l
     SRX340,ATp·3
                                                       "
                                                     4,635
                                                     2,327
                                                                                0
                                                                                0                           "11
     SRlt34S ,ATp· l                                 1,496                      0                            6
     SRX345·ATp·3
     5RX4200·ATP,BUN, l
                                                     S,861
                                                    42,098
                                                                                0
                                                                                0                            ,
                                                                                                             17

     5RX5400,ATP· l
     SRXS400,ATP,3
                                                   162,484
                                                    S7,834
                                                                                0
                                                                                0                             ,
                                                                                                             12

     5RX5S0,ATP- l                                   2,345                      0                             7
     5RX550,ATP-3
     5RXS600·ATp· l                                   '"
                                                  50,811
                                                                                0
                                                                                0                             ,
                                                                                                              1

Grand Tota l                                  15,965,640                5, 166,556                        6,713




                                                                                                                  EXHIBIT      /6
                                                                                                                  WIT,     euph:<.
                                                                                                                  OATE,   1;;J - 7- 15?
                                                                                                                  Healher J, Baullsll, CSR
